

117 HR 4126 IH: Vaccine Passport Prevention Act of 2021
U.S. House of Representatives
2021-06-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4126IN THE HOUSE OF REPRESENTATIVESJune 24, 2021Mr. Davidson (for himself, Mr. Gooden of Texas, Mr. Duncan, Mr. Gaetz, Mr. Hice of Georgia, Mr. Good of Virginia, Mr. Meuser, Mr. LaMalfa, Mr. Estes, and Mr. Hern) introduced the following bill; which was referred to the Committee on Oversight and Reform, and in addition to the Committees on Energy and Commerce, and Education and Labor, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo prohibit the Federal Government from issuing vaccine passports, to prohibit businesses from discriminating against patrons and customers by requiring documentation certifying COVID–19 vaccination, or post-transmission recovery, as a condition on the provision of products or services, and for other purposes.1.Short titleThis Act may be cited as the Vaccine Passport Prevention Act of 2021.2.Prohibition against vaccine passports(a)No government-Issued vaccine passports(1)Federal GovernmentThe Federal Government shall not—(A)issue any vaccine passport; or(B)discriminate against any person by requiring documentation certifying COVID–19 vaccination, or post-transmission recovery, as a condition on the provision of any service or benefit.(2)State, Tribal, and local governments(A)ProhibitionAs a condition on receipt of any Federal funds made available by or under any of the Acts listed in subparagraph (B), no State, Tribal, or local government shall—(i)issue any vaccine passport; or(ii)discriminate against person by requiring documentation certifying COVID–19 vaccination, or post-transmission recovery, as a condition on the provision of any service or benefit(B)Specified ActsThe Acts listed in this subparagraph are the following:(i)The Coronavirus Preparedness and Response Supplemental Appropriations Act, 2020 (Public Law 116–123).(ii)The Families First Coronavirus Response Act (Public Law 116–127).(iii)The CARES Act (Public Law 116–136).(iv)The Paycheck Protection Program and Health Care Enhancement Act (Public Law 116–139).(v)The American Rescue Plan Act of 2021 (Public Law 117–2).(C)ExceptionSubparagraph (A) does not apply with respect to a school, including any kindergarten, elementary school, secondary school, and institution of higher education.(3)DefinitionIn this subsection, the term vaccine passport—(A)means any standardized documentation for the purpose of certifying an individual’s COVID–19 vaccination status to a third party; and(B)excludes any documentation to the extent it is issued for the purpose of health care records.(b)No discrimination in provision of products and services(1)ProhibitionNo entity providing any product or service in or affecting interstate commerce shall require any patron or customer to provide any documentation certifying COVID–19 vaccination, or post-transmission recovery, as a condition on the provision of such product or service.(2)ExceptionParagraph (1) does not apply with respect to the provision of—(A)education by any school, including any kindergarten, elementary school, secondary school, and institution of higher education; or(B)health care products and services.(3)PenaltyWhoever is found in a civil action to enforce this subsection to be in violation of paragraph (1) shall be ineligible to be awarded, during the 2-year period beginning on the date on which such finding becomes final, any Federal grant or contract.(4)Private right of action(A)In generalAny person who is denied a provision or service, or who is discriminated against in the provision of a product or service, in violation of paragraph (1), may commence a civil action in an appropriate district court of the United States to seek injunctive relief with respect to such violation.(B)Reasonable costsIn a civil action under subparagraph (A), the court may allow the prevailing party reasonable costs, including attorney’s fees.3.Prohibition on vaccination as a condition of Federal employment(a)In generalThe Federal Government shall not require that a Federal employee receive a COVID–19 vaccine as a condition of employment.(b)ExceptionSubsection (a) does not apply with respect to employees of the Department of Defense.4.Required exemptions for certain schools mandating COVID–19 vaccine(a)In generalIf a school requires a student to receive a COVID–19 vaccine as a condition on enrollment or continued enrollment, the Secretary of Education may not award any financial assistance to such school, directly or indirectly through a State educational agency or local educational agency, unless the school provides the following exemptions from such requirement:(1)Religious exemptionBased on an objection in good faith that immunization would violate the student’s religious beliefs.(2)Medical exemptionBased on a certification—(A)by a physician that immunization of the student is medically inadvisable; or(B)by a public health authority of the relevant State or locality that immunization for students in a category in which such student belongs is medically inadvisable.(3)Reasons of conscience exemptionBased on an objection in good faith that immunization would violate reasons of conscience.(4)Natural immunity exemptionBased on the student having had COVID–19 and acquired natural immunity.(b)FormAn objection or certification described in paragraph (1), (2), (3), or (4) of subsection (a) shall be submitted in writing to the chief official of the school by, as applicable, the student or the student’s parent or legal guardian.(c)DefinitionsIn this section:(1)The terms elementary school and secondary school have the meanings given to such terms in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).(2)The term institution of higher education has the meaning given to such term in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001).(3)The term school means a public or private kindergarten, a public or private elementary school or secondary school, or an institution of higher education.